Citation Nr: 1009346	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-17 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a thoracic and 
lumbar spine disorder.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to February 
1964.  

This matter was most recently before the Board of Veterans' 
Appeals (BVA or Board) in June 2009, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC, in order to 
conduct certain procedural and evidentiary development.  On 
remand, the AMC delegated its responsibility to the VA's 
Remand and Rating Development Team (RRDT) located at the RO 
in Huntington, West Virginia.  Following the RRDT's 
completion of the requested actions, the case has since been 
returned to the Board for additional review.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability clearly 
and unmistakably preexisted service entrance, underwent an 
increase in severity in service, and the presumption of 
aggravation is not overcome with clear and unmistakable 
evidence that such increase was the result of natural 
progress of the disability.  

2.  A congenital back disorder involving sacralization of L-5 
was shown in service, and the evidence does not reflect any 
inservice, superimposed disease or injury on the congenital 
back disorder.  

3.  Many years after service, various other disorders of the 
back, including scoliosis of the thoracic spine, subluxation 
of L-5 onto S-1, and degenerative changes, were initially 
noted, but are not shown to be causally or etiologically 
related to service, or any incident occurring therein.  


CONCLUSIONS OF LAW

1.  Preexisting bilateral hearing loss was aggravated during 
active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.385 (2009).  

2.  Congenital disorders, such as sacralization of L-5, are 
not diseases or injuries for which VA compensation are 
payable.  38 C.F.R. § 3.303(c) (2009).  

3.  A thoracic and lumbar spine disorder was not incurred in 
or aggravated during active service, nor may arthritis of the 
thoracic or lumbar spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO or 
AMC or its designee to the Veteran, dated in March and July 
2005, March 2006, and July 2009.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO and the AMC also provided assistance to the Veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  
The Veteran has not made the RO, the AMC, or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a peacetime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 
(entitled "Presumption of sound condition").  It provides 
that "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A history of preservice 
existence of a disease or injury recorded at the time of 
examination does not constitute a notation of such a malady, 
but instead, must be considered with all other material 
evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b)(1).  

A veteran thus enjoys an initial presumption of sound 
condition upon service entry if the enlistment records do not 
reflect that a veteran has a disease or injury that 
subsequently becomes manifest during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no 
preexisting condition is noted upon entry to service, the 
veteran is presumed to have been sound upon entry," but that 
"if a preexisting disorder is noted upon entry to service, 
the veteran cannot bring a claim for service connection for 
that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096-1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[ ] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  Id. at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service").  The government's 
"burden of proof is a formidable one," Kinnaman, supra, and 
it "means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 
12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-
unmistakable-evidence standard is an 'onerous' one").  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran concedes that the disorders in 
question pre-existed his period of active service, but he 
alleges that each underwent inservice aggravation.  
Allegations are advanced to the effect that he was discharged 
from military service on the basis of his impaired hearing, 
and that he sustained a superimposed injury to his spine when 
he was tackled while playing football in October 1962.  

An enlistment medical examination in early November 1961 
disclosed 15/15 hearing for whispered voice, prompting the 
assignment of a physical profile classification of "1" or 
normal for hearing.  In mid-December 1961, an audiogram was 
undertaken, which was not specifically interpreted at the 
time, but graphically appear to indicate some hearing loss of 
the left ear at 500 Hertz and at 500, 3000, 4000, and 6000 
Hertz with respect to the right ear.  

Service treatment records further indicate that the Veteran 
sought outpatient medical assistance in November 1962 for low 
back trouble, with notation of a history of a one-year 
history of low back pain with radiation thereof to the leg.  
Examination showed prominence of the dorsal spine, poor 
forward flexion, and straight leg raising to 75 degrees 
bilaterally with sciatica.  The clinical impression was of a 
possible herniated nucleus pulposus, which the examiner 
annotated with the notation of "doubt."  A subsequent X-ray 
identified a normal lumbar spine except for sacralization of 
L-5.  

Further low back complaints were made known in September 
1963, at which time it was set forth that the Veteran had 
repeated low back pain in the past which responded to bed 
board and decreased activity.  Also in September 1963, the 
Veteran was referred to the ENT Clinic at Travis Air Force 
Base due to considerable difficulty in understanding the 
spoken word for a rather long period of time.  An audiogram 
in 1961 was noted to reveal no abnormality other than a 30 to 
40 decibel loss in the 3000, 4000, and 6000 frequency range 
of the right ear.  A September 1963 audiogram showed decibel 
losses of 25, 45, 40, 40 and 35 at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, of the right ear, and decibel 
losses of 30, 45, 45, 45, at those same Hertz levels of the 
left ear.  The ENT consultation in November 1963 yielded a 
diagnosis of bilateral hearing loss, etiology and type 
undetermined, with an H-4 physical profile.  There was noted 
to be no history of trauma, constant noisy environment, or 
family history of deafness.  Current audiometric findings 
were interpreted to show a marked sensorineural hearing loss 
on both sides.  Talking with the Veteran indicated less 
involvement than was revealed by the audiogram.  

The Veteran underwent a Medical Board evaluation in a 
hospital setting in January 1964, findings from which led to 
entry of a diagnosis of degeneration of the acoustic nerves, 
due to an unknown cause, bilaterally, mildly symptomatic.  
Spoken voice was 2/15 of the right and left ears.  The 
approximate date of its origin was undetermined, although the 
convening Medical Board determined that such disorder had 
existed prior to service and had undergone no permanent 
aggravation by service.  During that period of 
hospitalization, it was noted that the Veteran had hearing 
loss of many years' duration and that the hearing loss had 
existed since childhood, with worsening thereof during the 
past few years. 

After service, the Veteran sought VA medical assistance in 
September 1972 due to complaints of low back pain.  X-rays 
revealed a moderately severe lower thoracic scoliosis, in 
addition sacralization of the fifth lumbar vertebral body and 
the movement of the body of S-1 ventral to the remainder of 
the sacrum.  This was felt to be a congenital, rather than a 
posttraumatic, deformity.  Where the inferior aspect of the 
spinous process of L-5 articulated with the sacrum, there was 
considerable degenerative sclerosis.  

A private audiological examination was undertaken in August 
1995, with the test report indicating speech discrimination 
scores of 80 and 72 percent for the right and left ears, 
respectively.  

Private medical treatment was received in November 1996 due 
to lumbosacral muscle spasm with radicular pain in the left 
hip.  Further private audiological testing was undertaken in 
September 2004.  

When examined by VA in August 2005, the Veteran noted that he 
had experienced hearing loss, right ear worse than left, 
since he was nine years of age, following a severe tonsil 
infection.  Findings on audiological examination led to entry 
of a diagnosis of a moderately severe, flat sensorineural 
hearing loss and it was the examiner's opinion that, as the 
Veteran had not been exposed to significant noise in service 
and admitted to hearing loss prior to service, the disability 
shown was due to factors other than military noise exposure. 

A VA spine examination in November 2008 disclosed findings 
yielding a diagnosis of desacralization of the lumbar spine 
with scoliosis.  X-rays which followed disclosed degenerative 
changes and a complete anterior subluxation of L-5 onto S-1.  
Following such examination and review of the claims folder, 
the VA examiner noted that the Veteran had been seen on two 
occasions in service for chronic low back pain unrelated to 
any trauma.  In the examiner's opinion there was no 
documentation of any injury during military service that 
would have exacerbated the Veteran's spine beyond the course 
of its normal, natural progression as a congenital deformity.  
Therefore, the examiner concluded that there was a congenital 
deformity of the Veteran's lumbar spine and that there was no 
documentation of any service-related trauma leading to an 
increase in severity.  

A VA audiological examination was also conducted in November 
2008.  A review of service treatment records was made, with 
the examiner noting that prior audiograms referenced in a 
treatment note of September 1963 were not among those in the 
Veteran's file.  It was noted that the Veteran denied 
inservice exposure to combat gunnery, bombing, or flying 
time.  In the opinion of the examiner, the Veteran's hearing 
loss began before he entered military service due to a severe 
tonsil infection and the changes in the Veteran's hearing 
during service and thereafter most likely represented a 
natural progression, based on his denial of excess exposure 
to hazardous noise in service.  

In an August 2009 addendum to the report of the VA 
audiological examination in November 2008, the VA examiner 
offered an opinion that the preponderance of the evidence 
clearly showed that the Veteran's hearing loss was not 
negatively influenced by hazardous noise as he had admitted 
to not being exposed to such noise while serving in the 
military, and, thus, the changes in his hearing would be due 
to the natural progression of his pre-existing disorder.  
However, such opinion was not responsive to the Board's 
specific query as to whether it was clear and unmistakable 
that the increase in hearing loss disability during service 
represented a natural progression of the preexisting 
disorder.  Given that the record supports a grant of service 
connection, irrespective of that opinion, a remand for 
corrective action is unnecessary.  

In a September 2009 addendum to the report of a VA spine 
examination in November 2008, the VA examiner opined that it 
was not at least as likely as not that the Veteran's 
congenital spine deformity was subject to a superimposed 
disease or injury.   Also, in the examiner's opinion, it was 
not at least as likely as not that the Veteran had an 
acquired spine disability attributable to military service.  
In addition to his congenital deformity, there was evidence 
of the normal aging process which would account for his low 
back pain.  No military records were found to illustrate a 
service-related trauma that would have exacerbated such 
condition beyond its normal course.  

Of record is a medical report, dated in December 2009, from a 
private medical professional.  His review of the Veteran's X-
ray of November 2008 showed a very significant Grade 4 
anterior subluxation of L-5 on S-1, which he noted could be 
causative of back and hip pain.  

The record reflects that, based on the absence of a notation 
of hearing loss at the time of the Veteran's enlistment 
medical examination, he is entitled to a presumption of 
soundness as to that disorder.  There is, however, clear and 
unmistakable evidence that the Veteran's hearing loss 
preexisted service entrance, based on the other examination 
and treatment records developed during active duty and 
thereafter, as well as the Veteran's own statements, all of 
which demonstrate preexistence.  This case turns, however, on 
whether there was an increase in severity of the Veteran's 
hearing loss while on active duty and, while there certainly 
is competent and credible evidence that the Veteran's hearing 
loss underwent but a natural progression while he remained in 
service, it cannot reasonably be held that there is clear and 
unmistakable evidence that the preexisting hearing loss was 
not aggravated by service.  This is so, since the Veteran's 
hearing was assigned a physical profile at service entrance 
of "1" for normal hearing and at discharge his profile was 
at "4."  A whispered voice test at service entrance was 
15/15, but 2/15 at service exit.  The radical degree of 
change in the level of auditory acuity negates the 
possibility of concluding that there is clear and 
unmistakable evidence of a lack of aggravation.  That being 
the case, the presumption of aggravation based on an increase 
in severity in service is not rebutted, and a grant of 
service connection for bilateral hearing loss on the basis of 
aggravation of a preexisting disorder is warranted.  

Regarding the Veteran's claimed thoracic and lumbar spine 
disorder, the Board notes initially that congenital and 
developmental disorders are not among those for which VA 
compensation is payable, absent a showing of a superimposed 
disease or injury.  38 C.F.R. § 3.303(c).  The sacralization 
of L-5, first shown in service and further demonstrated 
postservice, is such a congenital abnormality.  No other 
thoracic or lumbar spine disorder is shown in service or for 
many years after service discharge.  As to the existence of 
any superimposed disease or injury, none is shown in service 
treatment records or by any other medical evidence of record.  

While the Veteran indicates that he sustained an injury to 
his back while playing football in October 1962 and he is 
certainly competent to attest to the occurrence of an injury, 
see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), no 
medical treatment is shown to have been sought or obtained 
therefor, and in fact, when the Veteran was initially seen in 
service for back complaints in November 1962, there was no 
reference to any recent or remote trauma, to include a 
football injury in the preceding month, and the history then 
provided by the Veteran was to the effect that his back had 
been painful for the one-year period immediately prior 
thereto.  On the only other occasion in service that the 
Veteran was treated for low back complaints, occurring in 
September 1963, he likewise did not reference any prior 
injury to his back, be it while playing football or 
otherwise.  

As such, the Board finds, given the record as a whole, that 
the Veteran's statements that he sustained an injury to his 
back during service are not credible and are accorded no 
probative value or weight.  Simply put, the Veteran's 
statements that he sustained a back injury during service are 
outweighed by the other evidence of record, particularly his 
service treatment records which document no inservice back 
injury.  The Board would expect that service treatment 
records would contain an accurate history of the complaints 
for which the Veteran sought treatment as such a history 
would be necessary for those providing him treatment during 
service and the Board can not contemplate any reason that the 
Veteran would have provided an inaccurate history to those 
providing him treatment during service.

Also, the existence of any separate thoracic or lumbar spine 
disability is not shown for years following the Veteran's 
discharge from service and the eventual showing of a thoracic 
scoliosis, subluxation of L-5 onto S-1, and degenerative 
changes is not linked through medical finding or opinion to 
the Veteran's period of active service or any event thereof.  

On the basis of the foregoing, it is concluded that the 
preponderance of the evidence is against a showing of any 
disease or injury of the Veteran's spine superimposed upon 
his preexisting congenital sacralization of L-5.  No other 
chronic back disorder is shown in service or for many, many 
years after service and competent evidence linking any 
thoracic or lumbar spine disorder shown postservice to the 
Veteran's period of active duty or any event thereof is 
lacking.  Hence, the Veteran's claim for service connection 
for a thoracic and lumbar spine disability must be denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a thoracic and lumbar spine disorder 
is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


